Citation Nr: 0528853	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation of osteoarthritis 
of the lumbar and dorsal spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation of osteoarthritis 
of the cervical spine with sprain and degenerative disc 
disease with cervical radiculopathy of the right and left 
upper extremities (cervical spine disability), currently 
separately evaluated as 10 percent, 10 percent and 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
January 1972 to November 1973, and November 1975 to November 
1979, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claim of entitlement 
to an increased rating for his service-connected 
osteoarthritis of the lumbar and dorsal spine with chronic 
cervical sprain, which was then evaluated as a single 
condition and rated as 10 percent disabling.

In April 2003, the RO recharacterized the veteran's service-
connected condition and assigned independent 10 percent 
ratings for the veteran's osteoarthritis of the lumbar and 
dorsal spine; osteoarthritis of the cervical spine with 
sprain; cervical radiculopathy of the right upper extremity; 
and cervical radiculopathy of the left upper extremity.  
Because the assignment of these ratings does not represent 
the maximum rating available for the veteran's service-
connected disabilities, his claims remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In light of 
the foregoing, the Board has identified the issues on appeal 
as set forth on the title page.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in May 2005.

The Board finds that the veteran's statements raise the issue 
entitlement to a TDIU (total disability rating based on 
individual unemployability due to service-connected 
disabilities).  This issue is referred to the RO for 
appropriate action.

The issue of increased evaluation of osteoarthritis of the 
lumbar and dorsal spine is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The criteria for evaluating cervical spine disorders, in 
effect when the veteran filed a claim for an increased rating 
for in February 2001, are more favorable to the veteran than 
the revised criteria that became effective September 23, 
2002, and September 26, 2003, respectively.

2.  The veteran's intervertebral disc syndrome of the 
cervical spine is manifested by severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief; however, the preponderance of the 
evidence is against a finding that the veteran has pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, and other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.

3.  Since September 23, 2002, the preponderance of the 
medical evidence shows that the veteran's degenerative disc 
disease of the cervical spine was neither productive of 
incapacitating episodes averaging a total duration of at 
least six weeks annually.

4.  Cervical radiculopathy of the left and right upper 
extremities have been separately evaluated as 10 percent 
disabling since February 26, 2001; however, these 
manifestations are symptoms of his degenerative disc disease 
of the cervical spine.


CONCLUSION OF LAW

The criteria for a single 40 percent evaluation for cervical 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a; Diagnostic Codes 5003, 5235-5243, 5290, 5293, 8515 
(2001, 2003, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication VCAA notice by 
letter, dated in May 2001, and post-adjudication VCAA notice 
by letter, dated April 2004.  The notice included the type of 
evidence needed to substantiate entitlement to an increased 
evaluation, namely, evidence that the service-connected 
condition worsened.  The veteran was informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  He was given 60 days to respond.  

In the supplemental statement of the case, dated in April 
2003, the RO cited 38 C.F.R. § 3.159 with the provision that 
the claimant provide any evidence in his possession that 
pertained to the claim.  

As the § 3.159 notice came after the initial adjudication of 
the claim in December 2001, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the claim 
at his hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

As for content of the VCAA notice, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

For these reasons, the veteran has not been prejudiced by the 
timing of the § 3.159 notice and no further development is 
needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Board notes that 
VA formally evaluated the veteran, provided him with a 
hearing, and obtained pertinent private and VA records and 
reports.  Further, there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  

Factual Background

In a September 1980 decision, the RO granted service 
connection for osteoarthritis, lumbar and dorsal spine with 
chronic cervical strain, and assigned a 10 percent evaluation 
under Diagnostic Code 5003.  The 10 percent evaluation was in 
effect when in February 2001, the veteran submitted a claim 
for an increased rating.

The November 2001 VA examination indicates that the veteran 
complained of low back and neck pain.  On examination, there 
was slight limitation of motion of the neck with extension.  
Flexion and lateral rotation in either direction was normal.  
Cervical muscle tone was normal.  Tendon reflexes in the arms 
were slightly diminished.  There was some decrease in 
sensation of the left ulnar nerve distribution.  The grip of 
both hands was approximately 80 percent of normal.  The 
impression was chronic cervical muscle strain, moderate, 
minimal progression, minimal disability.

A January 2002 private medical note indicates that the 
veteran complained of worsening neck pain.  He reported pain 
radiating down the left shoulder to the left arm and deltoid, 
and difficulty sitting or standing for more than 10 to 15 
minutes.  The assessment was chronic cervical degenerative 
joint disease.

A January 2002 private medical report indicates that X-ray 
showed normal cervical spine alignment.  Vertebral body 
heights were unremarkable.  No significant joint space 
narrowing was seen.  The C1-C2 architecture was unremarkable.  
There was no fracture, subluxation, or bone destruction 
present.  Soft tissues were unremarkable.  The impression was 
"negative 2 view cervical spine series."

A February 2002 private MRI of the cervical spine indicates 
that there was good alignment of the cervical spine.  
Cervical spinal cord demonstrated normal size, shape, and 
signal density.  All disc levels were unremarkable except for 
a small central disc protrusion at C6-C7.  There was no cord 
contact or foraminal narrowing.  The impression was slightly 
increased prominence of small C6-C7 central disc protrusion.

A May 2002 private medical note indicates that the veteran 
complained of pain.  It was noted that he was receiving 
periodic injections in his neck, which somewhat alleviated 
the pain.  

An August 2002 private medical note reflects that the veteran 
continued to have pain in his cervical neck.  It was noted 
that epidural spinal injections had not helped.  On 
examination, the neck was held stiffly in a slightly forward 
flexed position.  Tense paraspinous musculature was noted, 
with multiple trigger points.  The assessment was cervical 
disc disease, verified by MRI.

A letter from the veteran's private doctor, dated February 
2003, indicates that the veteran had cervical pain.  The 
veteran received cervical epidural steroid injections in July 
2002.  

A letter from a second private doctor, dated March 2003, 
reflects that the veteran had been having increasing 
difficulty with neck pain, which radiated down his left 
shoulder to his left arm and deltoid.  It was indicated that 
the veteran had a documented bilateral C6 radiculopathy by 
EMG and a C6-C7 disc protrusion on cervical MRI.  

In an April 2003 rating decision, the RO recharacterized the 
veteran's service-connected disability by separating it into 
discrete conditions as follows:  Osteoarthritis of the 
cervical spine with sprain, cervical radiculopathy of the 
right upper extremity, and cervical radiculopathy of the left 
upper extremity.  The RO assigned separate 10 percent 
evaluation for each of these conditions under Diagnostic 
Codes 5290, 8515 and 8515, respectively, effective February 
26, 2001, the date the veteran's claim for an increased 
rating was received.

The February 2004 VA examination indicates that the veteran 
had neck pain that radiated into both arms.  On examination, 
there was flexion in the neck to 40 degrees without 
discomfort, and flexion to 45 degrees with moderate pain.  
There was extension to 25 degrees without pain, and to 30 
degrees with moderate pain.  There was lateral movement to 
the right and left to 70 degrees.  The veteran could tilt his 
neck to 45 degrees to the right, and to 35 degrees to the 
left.  The cervical spine showed limitation of motion of 5 
degrees with flexion, 5 degrees with extension, and 5 degrees 
with left-sided neck tilt.  

The impression was degenerative disk disease of the cervical 
spine with disk herniation at C6-C7 with limitation of motion 
of the neck on flexion, extension, and left lateral tilt to 5 
degrees, with weakness of both arms, diminished sensation of 
both arms, and moderately severe disability with progression.  

A letter from the veteran's private doctor, dated May 2004, 
indicates that in May 1998, the veteran was diagnosed with 
cervical degenerative disk disease.  Since that time, the 
veteran had difficulty with neuropathic pain that radiated 
from the neck down the arms.  In 1997, the veteran underwent 
surgery for a left ulnar nerve transposition, which did not 
significantly improve his upper extremity pain.  He had 
difficulty in controlling the pain with both opiates and non-
narcotic analgesics.  The physician stated that the veteran 
had upper extremity neuropathy, probably due to cervical 
degenerative disk disease that was non-operable.  

An April 2005 private MRI of the cervical spine indicates 
that the veteran had normal vertebral alignment.  There was 
C6-C7 disc space narrowing.  The C2-C3, C3-C4, C4-C5, C5-C6, 
and C7-T1 disc levels were normal.  At the C6-C7 disc level, 
there was a 2-millimeter central bulging annulus, which 
effaced the dural sac and questionably contacted the ventral 
surface of the cord.  The impression was C6-C7 disc space 
narrowing, and 2-millimeter central disc bulge at C6-C7.  

At the May 2005 hearing, the veteran testified in relevant 
part that he had pain radiating from his neck to all over his 
body.  His symptoms included numbness and muscle spasms.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's claim for an increased rating was filed at the 
RO on February 26, 2001.  The Board observes that, during the 
course of this appeal, effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54,345-54,349 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending, VA must 
first determine whether the statute or regulation identifies 
the types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

Former Diagnostic Code 5285 provided that residuals of 
fractured vertebra without cord involvement; but with 
abnormal mobility requiring neck brace (jury mast), is rated 
as 60 percent disabling.  A 100 percent rating is assigned 
for residuals of a fractured vertebra with cord involvement, 
where the veteran is bedridden or requires long leg braces. 

Under former Diagnostic Code 5286, a 60 percent rating is 
warranted for complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent rating is warranted 
under Diagnostic Code 5286 for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle. 

Former Diagnostic Code 5290 provided that limitation of 
motion of the cervical spine is rated 10 percent disabling 
when slight, 20 percent disabling when moderate, and 30 
percent disabling when severe.

The veteran's cervical spine disability could also be 
evaluated under former Diagnostic Code 5293, which provided 
that a 10 percent evaluation required mild symptoms.  A 20 
percent evaluation required moderate intervertebral disc 
syndrome, with recurring attacks.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
Finally, a maximum evaluation of 60 percent evaluation 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
twelve months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  

The revised criteria provide that a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  A 20 percent rating requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks per year.  A 40 percent rating requires 
that the disability be productive of incapacitating episodes 
having a total duration of at least four but less than six 
weeks per year.  Finally, a maximum 60 percent rating is 
available when the condition is manifested by incapacitating 
episodes having a total duration of at least six weeks but 
less than twelve weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of the General Rating Formula for Diseases 
and Injuries of the Spine, which is a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 also embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or the combined range of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is warranted 
for forward flexion of the cervical spine 15 degrees or less.  
A 40 percent evaluation is in order for unfavorable ankylosis 
of the entire cervical spine.  A 50 percent evaluation may be 
assigned in cases of unfavorable ankylosis of the entire 
thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102, (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Following a careful review of the veteran's statements and 
testimony, as well as the private and VA medical evidence, 
the Board finds that the veteran's cervical spine disability 
warrants a single 40 percent rating under former Diagnostic 
Code 5293.  In reaching this determination, the Board 
observes in establishing service connection for cervical 
radiculopathy of the right and left upper extremities, VA 
expanded the service-connected cervical spine disability to 
include degenerative disc disease.  

Here, the veteran filed this claim in February 2001, and the 
medical evidence reflects that he was initially diagnosed as 
having cervical spine degenerative disc disease in 1998.  
Further, the medical evidence shows that the disability is so 
severely disabling as require epidural steroid injections and 
the use of opiates and non-narcotic analgesics to treat his 
pain.  In addition, the condition is productive of severe 
limitation of motion of the cervical spine, especially when 
the DeLuca factors are taken into consideration.  

The Board further finds, however, that the preponderance of 
the evidence is against a showing that the veteran's cervical 
spine disability warrants an evaluation in excess of 60 
percent under any former or current regulation.  Because 
there is no medical evidence indicating that the veteran has 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, a 60 
percent rating under former Diagnostic Code 5293 is not 
warranted.

Further, because 40 percent rating under former Diagnostic 
Code 5293 contemplates cervical spine radiculopathy to the 
right and left upper extremities, separate evaluations for 
these manifestations under Diagnostic Code 8515 are not 
appropriate.  See Esteban; 38 C.F.R. § 4.14.

Similarly, evaluating the veteran's intervertebral disc 
syndrome under revised Diagnostic Code 5243, the Board finds 
that there is no evidence of the level of incapacitating 
episodes necessary for more than an evaluation of 40 percent 
under Diagnostic Code 5243; thus, the preponderance of the 
evidence is against a finding that the disability warrants a 
60 percent rating under the revised criteria.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an increased evaluation of 
40 percent for cervical spine disability, is granted.

REMAND

At the February 2004 VA examination, it was noted that the 
veteran had slight bladder incontinence and erectile 
dysfunction of moderate degree.  In light of this evidence, 
the Board finds that the veteran should be referred for an 
appropriate VA examination specifically for the purpose of 
identifying neurological involvement sufficient to warrant a 
proper schedular evaluation and in accordance with the 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
as amended, effective September 23, 2002 (See 67 Fed. Reg. 
54345-54349 (August 22, 2002)), and as amended, effective 
September 26, 2003 (See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243).

Accordingly, this claim is REMANDED for the following 
actions:

1.  Obtain any pertinent outstanding records 
of the veteran's treatment for dorsal or low 
back problems.

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to evaluate the severity of the 
veteran's service-connected low back and 
dorsal spine disability.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination.  
The examiner is to distinguish between any 
neurologic symptoms attributable to the 
veteran's diabetes, and any neurologic 
symptoms attributable to the veteran's 
service-connected osteoarthritis of the 
lumbar and dorsal spine.  The examiner should 
report whether the intervertebral disc 
disease causes any neurologic disability.  
The examiner should note any paralysis, 
partial paralysis, neuralgia or neuritis, and 
express an opinion as to the severity of such 
symptoms in terms of being slight, moderate, 
moderately severe, or severe.  The symptoms 
described should include neurological 
manifestations, if any, including symptoms 
radiating into the upper or lower 
extremities.  The examiner should also 
identify all dorsal spine pathology, and 
indicate whether the veteran has dorsal spine 
pain.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


